DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2022 has been entered.

Response to Amendment
The amendment filed on 3 June 2022 has been entered.

Allowable Subject Matter
Claims 1-5, 8, 11, 13-14, 18, 21-28, 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a collapsible solar-powered lighting device comprising a housing including a first wall, a second wall opposite the first wall, and one or more side walls extending between the first wall and the second wall, the one or more side walls including one or more folds extending parallel to the first wall and the second wall to collapse the first wall toward the second wall along with the other limitations of the claims.
Snyder (US 2014/0118997 A1), considered the closest prior art, teaches a collapsible solar-powered lighting device with a first wall, second wall, and a side wall extending therebetween.  However, Snyder’s side wall is not disclosed to include one or more folds extending parallel to the first wall and the second wall to collapse the first wall toward the second wall.
Gold et al. (US 2013/0335953 A1), another close prior art, teaches a collapsible solar-powered lighting device with walls having decorative structures which in some cases include folds.  However, the walls of Gold’s lighting device are not disclosed to include one or more folds extending parallel to a first wall and a second wall to collapse the first wall toward the second wall.
Claims 2-5, 8, 11, 13, 21-28, 32-33, 35-37 inherit the subject matter from claim 1.
With respect to claim 14:	The prior art of record does not teach or reasonably suggest an expandable solar-powered lighting device comprising: a housing including a first wall, a second wall opposite the first wall, and one or more side walls extending between the first wall and the second wall, the one or more side walls including a plurality of folds extending along a width of the housing, wherein the housing is configured to collapse the one or more side walls along the plurality of folds along with the other limitations of the claim.
Snyder (US 2014/0118997 A1), considered the closest prior art, teaches a collapsible solar-powered lighting device with a first wall, second wall, and a side wall extending therebetween.  However, Snyder’s side wall is not disclosed to include one or more folds extending parallel to the first wall and the second wall to collapse the first wall toward the second wall.
Gold et al. (US 2013/0335953 A1), another close prior art, teaches a collapsible solar-powered lighting device with walls having decorative structures which in some cases include folds.  However, the walls of Gold’s lighting device are not disclosed to include one or more folds extending parallel to a first wall and a second wall to collapse the first wall toward the second wall.
Claim 34 inherits the subject matter from claim 14.
With respect to claim 18:	The prior art of record does not teach or reasonably suggest a collapsible solar-powered lighting device comprising: a housing including a first wall, a second wall opposite the first wall, and one or more side walls extending between the first wall and the second wall, the one or more side walls being configured to collapse the housing along one or more folded portions between the first wall and the second wall along with the other limitations of the claim.
Snyder (US 2014/0118997 A1), considered the closest prior art, teaches a collapsible solar-powered lighting device with a first wall, second wall, and a side wall extending therebetween.  However, Snyder’s side wall is not disclosed to include one or more folds extending parallel to the first wall and the second wall to collapse the first wall toward the second wall.
Gold et al. (US 2013/0335953 A1), another close prior art, teaches a collapsible solar-powered lighting device with walls having decorative structures which in some cases include folds.  However, the walls of Gold’s lighting device are not disclosed to include one or more folds extending parallel to a first wall and a second wall to collapse the first wall toward the second wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875      

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875